Citation Nr: 1526743	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  10-49 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active naval service from November 1961 to November 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Phoenix, Arizona, Regional Office (RO) of the United States Department of Veterans Affairs (VA) that denied service connection for tinnitus.  In that decision, the RO also granted service connection for hearing loss.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic records system.


FINDING OF FACT

Tinnitus was not present until more than one year following the Veteran's discharge from service and is not related to service.


CONCLUSION OF LAW

The criteria for service connection of tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in September 2009, prior to the initial adjudication of the claim in December 2009.  Thus, the duty to notify is met.

The record also reflects that the service treatment and examination records, VA treatment records, and post-service medical evidence identified by the Veteran have been obtained.  An attempt was made to obtain records from Dobbins Hearing, where the Veteran stated he was treated from 1991 to 1995.  A September 2009 response from Dobbins indicated 'no records available'.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

The Veteran was provided examination to determine whether he has tinnitus related to service, and the Board finds the opinion provided is adequate.  In this regard, the Board notes that the VA examiner provided an opinion with consideration of the in-service noise exposure and reportedly insignificant post-service noise exposure, which is supported by an adequate rationale.  

Accordingly, the Board will address the merits of the appellant's claim. 

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Where a Veteran served for at least 90 days during a period of war and manifests organic disease of the nervous system to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




Factual Background and Analysis

The Veteran contends that his tinnitus is the result of noise exposure in service, notably exposure to hazardous noise levels during the course of his duties as a fire control technician.  The Board notes that these assertions are supported by a review of the record, and noise exposure in service is conceded.  

Service treatment records do not show any complaints, findings or treatment for tinnitus.  In November 1964 he was treated for an infected cyst of the left earlobe which was well-healed as noted in April 1965.  His separation physical examination in August 1965 reveals normal ears.  

On his September 2009 claim, the Veteran estimated that tinnitus and already service-connected bilateral hearing loss began in 'approximately 1984'.  He noted he was treated at Dobbins Audiology from 1991 to 1995.  A September 2009 VA audiology consultation includes the notation that the Veteran suffers from intermittent tinnitus bilaterally without a reported date of onset. 

An April 2009 VA examination record reveals the Veteran reported constant, bilateral tinnitus, present for approximately 10 years.  In-service noise exposure consistent with the Veteran's duties aboard ship on sonar watches without ear protection, along with gunnery exposure, was noted.  Also noted was no post service noise exposure.  The examiner determined it was less likely than not that the tinnitus was related to service.  The examiner explained that while the Veteran's hearing loss was related to military noise exposure as evidenced by the shift in acuity noted on the service discharge audiogram, tinnitus was less likely as not related to military noise exposure.  The examiner observed that the onset of tinnitus was 10 years ago (1999), many years post service.  

In his January 2010 written statement, the Veteran disagreed with the denial of service connection for tinnitus, stating that tinnitus is a known manifestation of noise exposure.  He also pointed out he had no post service noise exposure.  His representative argued in May 2015 argument before the Board that the Veteran's tinnitus is due to his in-service noise exposure in the same manner as his hearing loss.  The representative also stated, "The VA is well aware that there is a relationship with hearing loss and tinnitus."  

Following review of the evidence, the Board concludes service connection is not warranted for tinnitus.  The Board finds a preponderance of the evidence shows that tinnitus was not present during service or until more than one year thereafter.  The service treatment and examination records reveal no evidence suggestive of tinnitus, the earliest evidence of tinnitus in the documented record dates 40 years after service (in 2009), and the earliest history dates the onset of tinnitus to many years after service (1984 and 1999), by the Veteran's own accounting.  See, e.g., 2009 claim and the 2009 VA examination record. 

The Veteran has reported tinnitus began in 1984 and 1999.  He unequivocally has not asserted that the condition has been present since service.  The Board finds the Veteran's history of symptoms is not probative evidence of tinnitus during service.  To the extent that it is argued by his representative that the Veteran is asserting that tinnitus first manifested in service, a review of the Veteran's statements shows this is not the case.  Thus, the Board finds the preponderance of the evidence establishes that tinnitus was not present during service or until more than one year thereafter.  As such, presumptive service connection for chronic diseases is not warranted.  Likewise, continuity of symptomatology is not shown. 

Furthermore, the probative evidence establishes that the tinnitus is not related to service.  The record establishes that the Veteran had significant noise exposure during service.  The record does not indicate that this noise exposure caused the Veteran's tinnitus, however.  Rather, the VA examiner provided an opinion supported by adequate rationale that the tinnitus is not related to service, and the Board finds the opinion probative and uncontroverted by any other competent evidence as to the etiology of the current tinnitus.  

Although the appellant might believe that his tinnitus is related to service, the probative medical evidence does not corroborate these assertions, and the record does not suggest the appellant, who is a layperson, is competent to determine the cause of his tinnitus.  In any event, the Veteran's lay opinion is less probative than the medical opinions against the claim.  Similarly, to the extent that the representative argues in May 2015 that tinnitus is causally related to service-connected hearing loss, he has provided no medical evidence to corroborate this assertion, and this lay opinion is not competent evidence to determine the cause of his tinnitus.  

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for tinnitus is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


